Citation Nr: 1723434	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-21 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for ischemic heart disease.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2016.  The record was held open for the submission of additional evidence.  The Veteran submitted additional evidence and waived initial consideration by the RO.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, in correspondence dated in August 2014, the Veteran withdrew his pending appeal with respect to entitlement to service connection for ischemic heart disease and entitlement to a TDIU.  

2.  In an unappealed September 2005 rating decision, service connection was denied for PTSD because the evidence did not show a diagnosis of PTSD.

3.  Evidence received since the September 2005 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for PTSD.

4.  The Veteran's PTSD and dysthymia are a result of combat service in Vietnam.  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The September 2005 RO decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for PTSD and dysthymia have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

In an August 2014 submission, it was noted that the Veteran was withdrawing the appeal with respect to entitlement to service connection for ischemic heart disease and entitlement to a TDIU, and he confirmed the withdrawal of such at the Board hearing in December 2016.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the pending appeals for service connection for ischemic heart disease or entitlement to a TDIU and they are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).

II.  Reopened Claim

A.  Law and Regulations

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Analysis

Service connection was denied for PTSD in a September 2005 rating decision.  At the time of the prior rating decision, the record included service treatment records, post service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection was denied for PTSD based on the RO's determination that the evidence did not show a diagnosis of PTSD.  The Veteran was notified of the decision by letter dated that same month.  No new and material evidence pertinent to the claim was received within one year of the September 2005 determination.  See 38 C.F.R. § 3.156(b).  Because the Veteran did not appeal the September 2005 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's September 2005 rating decision includes a July 2011 and a December 2016 report from the Veteran's private psychologists reflecting a diagnosis of PTSD and an opinion that it is more likely than not the Veteran's PTSD is related to service.  

When considered with previous evidence of record, to include the September 2005 and December 2011 rating decisions reflecting that the Veteran engaged in combat and that the in-service stressors were conceded, the Board finds the evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Service Connection

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

B.  Analysis

The Veteran seeks service connection for PTSD.  He asserts that he has PTSD related to experiences during combat service in Vietnam.  

Initially, the Board notes that the Veteran's DD FORM 214 reflects that the Veteran's awards and decorations include a Purple Heart Medal, a Combat Infantryman Badge (CIB), and a Vietnam Campaign Medal.  Thus, the record establishes that the Veteran engaged in combat during service in Vietnam.  As his claimed stressors are consistent with the circumstances, conditions and hardships of his combat service, the occurrence of the in-service stressors is established.  See 38 C.F.R. § 3.304(f)(2).

Moreover, and consistent with the Veteran's testimony at the hearing with respect to stressful experiences during Vietnam service is a December 2016 statement from the Veteran's former Commander of the Light Infantry Brigade to which he was attached during service in Vietnam noting heavy combat involvement with a 66 percent casualty rate within the Company.  He added that the Veteran was part of a two-man sniper team, and that the Veteran and the other team member were often left on their own for days at a time in enemy territory.  

Lending further support to the Veteran's contention is a July 2011 report from his private psychologist reflecting a diagnosis of chronic PTSD.  It was noted that the Veteran had all the characteristic symptoms of PTSD plus chronic dysthymia, all of which were determined to be a result of combat service in Vietnam.  

Although an August 2011 VA examination report notes no diagnosis of a psychiatric disorder, VA treatment records associated with the file in September 2014 reflect that the Veteran was prescribed medication for PTSD in July 2014.  It was noted that the Veteran's emotional responses to circumstances of service in Vietnam included feelings of fear, helplessness, or horror.

Further supporting the claim is a November 2016 report from another private psychologist noting a diagnosis of PTSD with symptoms to include sleep difficulty due to nightmares of his experiences in Vietnam with vivid images of his 'buddies' dying, as well as of the Vietcong, along with flashbacks of deplorable living conditions.  It was noted that his duties included having been a sniper engaged in jungle warfare in swamps for months at a time.  The psychologist determined that the Veteran's PTSD resulted in displaced anger towards others and had caused many difficulties for him in his marriage, his family, and his work.  In December 2016, the same psychologist stated that the Veteran's currently diagnosed PTSD is more than likely related to stressful experiences during service.  Review of service records and other relevant evidence was noted in association with the opinion.  The Board finds the opinion of the Veteran's private psychologists to be adequate and highly probative because the relevant evidence was considered and thorough supporting rationales for the conclusions reached were provided.

In consideration of this evidence, the Board finds that the Veteran's PTSD and dysthymia are a result of combat service in Vietnam.  Therefore, service connection for PTSD and dysthymia is warranted.  


ORDER

The appeal of the issue of entitlement to service connection for ischemic heart disease is dismissed.

The appeal of the issue of entitlement to a TDIU is dismissed.  

The Veteran's claim of service connection for PTSD is reopened; service connection for PTSD and dysthymia is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


